Citation Nr: 0834563	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left index finger fracture with partial amputation.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active duty service from November 1995 to May 
2004.

This matter comes before the Board of Veterans' Appeals on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  The veteran's left index finger fracture with partial 
amputation is manifested by painful motion and sensitivity of 
the left index finger.  The evidence does not show amputation 
at the left index finger proximal interphalangeal joint or 
proximal thereto.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for left index finger fracture with partial amputation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5153, 5225 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The veteran's claim for a higher initial rating stems from a 
notice of disagreement with the June 2004 rating decision.  
Subsequently, in a January 2006 letter, the RO notified the 
veteran of the evidence required to substantiate his 
increased rating claim.  This letter explained VA's duty to 
assist with the development of his claim and informed him 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist him in obtaining.  

The VCAA notice was provided after the initial unfavorable 
rating decision and thus does not reflect compliance with the 
timing requirements set forth in Pelegrini.   In Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the U.S. Court of 
Appeals for the Federal Circuit held that the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim in an SSOC is sufficient to cure a timing 
defect.  In this case, following the January 2006 VCAA notice 
letter, the claims were readjudicated in a June 2006 
Supplemental Statement of the Case (SSOC). Thus, any timing 
defect was cured.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records.  The veteran has also 
been afforded VA examinations for the disability on appeal.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  


II.  Analysis of Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has assigned a 10 percent evaluation for the veteran's 
finger disability pursuant to Diagnostic Code 5225.  
Diagnostic Code 5225 provides for a maximum disability rating 
of 10 percent for ankylosis of the index finger, either 
favorable or unfavorable, whether major (dominant) or minor.  
38 C.F.R. § 4.71a, Diagnostic Code 5225 (2007).  Diagnostic 
Code 5225 provides that the Board should also consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

Diagnostic Code 5153, which is used to evaluate amputation of 
the index finger, is also applicable in this case.  A 10 
percent rating is warranted for amputation of the index 
finger of the minor hand through the middle phalanx or at the 
distal joint.  A 20 percent evaluation is warranted for 
amputation of the minor index finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  
A 20 percent rating is also applicable for amputation of the 
minor index finger with metacarpal resection (more than one-
half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5153 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2007).

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  See 38 C.F.R. § 4.45.  
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2007).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69 (2007).  The  VA 
examination reports in this case indicate that the veteran is 
right-handed.

The veteran has appealed the initial 10 percent rating 
assigned for his left index finger disability.  He asserts 
that this disability evaluation does not accurately reflect 
the severity of his disability.  The veteran contends that 
this disability affects his ability to grip things and limits 
the amount of weight he can carry.

The veteran served on active duty from November 1995 to May 
2004.  According to service medical records, in August 2003, 
the veteran sustained a laceration of the left index finger 
while working with a commercial canister vacuum.  Assessment 
was possible partial amputation of the left index finger.  He 
underwent surgery for irrigation and debridement, open 
reduction and pinning of the left distal interphalangeal 
joint.  He was subsequently treated with physical therapy. 

The veteran had a VA examination in December 2003.  The 
examiner noted a history of left index finger amputation in 
August 2003.  The examiner noted that the veteran's treatment 
included physical therapy and strengthening.  

Upon physical examination of the left hand, the examiner 
noted that dexterity examination revealed that the left hand 
fingertips could approximate the proximal transverse crease 
of the palm.  The veteran could tie his shoelaces and fasten 
buttons without difficulty.  Left hand strength was within 
normal limits.  The examiner noted that range of motion of 
the left index finger distal interphalangeal joint was joint 
was 30 degrees.  The examiner noted normal range of motion 
findings for the left index finger metacarpophalangeal joint 
and proximal interphalangeal joints.

Upon VA examination in March 2006, the examiner noted the 
veteran's history of left index finger surgery for an 
amputated left index finger.  The examiner noted that the 
veteran had a reattachment procedure in August 2003 and had a 
surgical pin placed in his left index finger for eight weeks.  
The examiner noted that the veteran had a finger splint 
during that eight-week period.  The examiner noted that the 
veteran went to physical therapy two times a week for a four-
month period after his pin removal.  The veteran reported 
that physical therapy increased the motion of the index 
finger and helped with finger sensitivity.  The veteran 
reported that his last treatment for the finger was in 2003.

The veteran's complaints included pain and stiffness and 
tingling in the left index finger.  The severity of the pain 
was reported as 0/10 in the clinic prior to the exam, 5/10 
baseline if the finger was bumped and 8/10 severity during 
cold weather.  The veteran reported that he did not have pain 
at this fingertip unless the fingertip was bumped or was 
cold, but he indicated that his finger got bumped several 
times daily.  The examiner noted that palliative factors 
included rest and "getting away from activity."  The 
veteran reported that he had not taken any medications for 
the baseline pain.  The veteran reported that his symptoms 
increased with cold weather.  He complained of constant 
numbness since his surgery at the top of the left index 
finger and the distal phalanx at both tip and radial aspect.  
He reported weakness at the tip of the left index finger.  He 
reported that he was in a habit of not using the finger.  The 
veteran complained of weakness and excess fatigability during 
flare-ups.  The frequency of the flare-ups was noted as four 
months a year during cold weather.  The duration of flare-ups 
was "hours up to all day."  The veteran reported that 
alleviating factors for flare-ups included Tylenol.  

The veteran reported that he lifted boxes at work and had 
difficulty grasping the boxes due to the sensitivity of the 
finger.  The veteran reported that, with heavy lifting over 
30 pounds, he dropped things due to the sensitivity of the 
finger.
The veteran reported that he had difficulty doing housework 
or yardwork involving the left index finger.  The veteran 
denied any after service fracture, dislocation or subluxation 
of the finger, falls on the finger or finger locking.    

On physical examination, the examiner noted active range of 
motion of the left index finger metacarpophalangeal joint of 
70 degrees.  Flexion of the left proximal interphalangeal 
joint flexion was 85 degrees, and the range of motion of the 
distal interphalangeal joint was from 10 to 30 degrees.  The 
examiner noted that the veteran had a 10 degree flexion 
contracture and decreased flexion.  Passive range of motion 
of the left index finger metacarpophalangeal joint was to 80 
degrees.  Passive range of motion of the proximal 
interphalangeal joint was 85 degrees, and range of motion of 
the distal interphalangeal joint was from 10 to 30 degrees 
with complaints of pain at the distal interphalangeal joint.  
The veteran had 5/5 motor strength of the left index finger.  
The examiner noted that the veteran had facial grimacing and 
complaints of pain and sensitivity.  The examiner addressed 
DeLuca considerations and noted that there was no objective 
clinical evidence that function was additionally limited by 
pain, fatigue, weakness, incoordination or lack of endurance, 
except as noted in the examination report.  The examiner 
stated that pain appeared to have the greatest functional 
impact.  The examiner's diagnoses included:  left index 
finger fracture, intra-articular at the distal phalanx radial 
aspect, healed radiographically; flexion contracture, left 
index finger 10 degrees, with decreased flexion to 30 
degrees; and nailbed deformity of the left index finger.  The 
examiner noted visible asymmetry, deformity and atrophy of 
the left index finger, likely due to partial amputation of 
the volar pad when compared to the unaffected right finger. 

Based on the foregoing, the Board finds that an initial 
rating in excess of 10 percent is not warranted for the 
veteran's left index finger disability.  The current 10 
percent evaluation is the maximum rating available for an 
index finger injury of the minor hand under DC 5225.  A 
higher rating may only be awarded where the evidence shows 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5153.  
In this case, the evidence does not demonstrate metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto.  Accordingly, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5153.  The Board has also 
considered whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or for 
interference with the overall function of the hand.  However, 
the Board finds that an additional evaluation is not 
warranted based upon limitation of motion of other digits or 
interference with hand function.  In this regard, the Board 
notes that VA examination reports indicate that the veteran 
has normal strength in the left hand.  Additionally, the 
evidence does not show that the veteran's left index finger 
disability results in limitation of motion of any other 
digits of the left hand.

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the veteran's left index finger 
disability.  Additionally, although the evidence shows that 
the veteran's finger disability results in difficulty lifting 
and grasping items at work, the evidence does not show that 
his finger disability, alone, causes marked interference with 
employment (beyond that contemplated in the evaluation 
assigned) or necessitates frequent periods of 
hospitalization.  Accordingly, the veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER


An initial rating in excess of 10 percent for left index 
finger fracture with partial amputation is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


